Citation Nr: 0019652	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a mood disorder.

2.  Entitlement to an effective date earlier than April 14, 
1993, for the award of disability compensation benefits for 
the mood disorder.

3.  Entitlement to an increased (compensable) rating for a 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1960 to January 1964.

In September 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied the 
veteran's claims for a rating higher than 0 percent for his 
bilateral hearing loss and for a rating higher than 10 
percent for his tinnitus.  He appealed the RO's decision to 
the Board of Veterans' Appeals (Board).  The Board denied 
these claims in June 1993, and he appealed to the 
United States Court of Veterans Appeals-which since has been 
renamed the United States Court of Appeals for Veterans 
Claims (Court).  The Court affirmed the Board's decision 
concerning the ratings for the bilateral hearing loss and 
tinnitus in February 1995.  However, the Court also held that 
the Board had failed to consider a claim for service 
connection for a psychiatric disorder secondary to the 
bilateral hearing loss and tinnitus.  Consequently, the Court 
remanded this issue to the Board to be adjudicated and the 
Board, in turn, remanded it to the RO in June 1995 for 
further development.  The RO subsequently returned the case 
to the Board.  Because some of the development requested had 
not been completed, the Board again remanded the claim to the 
RO in January 1996.

In July 1997, the RO in Wilmington, Delaware, granted service 
connection for a psychiatric disorder (specifically, a mood 
disorder) secondary to the bilateral hearing loss and 
tinnitus and assigned a 10 percent rating-effective from 
April 14, 1993.  The RO also determined that the veteran was 
not entitled to a rating higher than 0 percent for the 
bilateral hearing loss.  He appealed to the Board for a 
higher rating for the mood disorder, for an earlier effective 
date for the award of disability compensation benefits for 
it, and for a higher rating for the bilateral hearing loss.  
He did not perfect an appeal of any other issues, although 
two of his other claims that were denied by the RO in that 
decision--for service connection for post-traumatic stress 
disorder (PTSD) and labyrinthitis, must be addressed in the 
remand following the order.  The Board also will remand his 
claims for higher ratings for the mood disorder and bilateral 
hearing loss, but will adjudicate his claim for an earlier 
effective date for the award of disability compensation 
benefits for the mood disorder.

In October 1997, November 1997, and April 1998 statements, 
the veteran raised additional claims, including ones for a 
total disability rating based on individual unemployability 
due to his service-connected disabilities (TDIU) and/or for 
pension benefits.  He also alleged that he is entitled to a 
combined rating of at least 30 percent for his service-
connected disabilities, retroactive to March 1976.  None of 
these questions is currently before the Board; they are 
consequently referred to the RO for appropriate action.  See 
38 C.F.R. § 20.200 (1999).

The Board further notes that, in his April 1998 substantive 
appeal (on VA Form 9), the veteran requested a hearing in 
Washington, D.C., before a member of the Board.  The Board 
scheduled his hearing for January 1999, but he failed to 
report for it.  He has not provided an explanation for his 
absence or requested that the Board reschedule his hearing.  
Therefore, the Board deems the request for a hearing at the 
Board withdrawn.  See 38 C.F.R. § 20.702(d) (1999).


FINDINGS OF FACT

1.  The veteran, who was discharged from the military in 
January 1964, initially filed a claim for service connection 
for a psychiatric disorder in March 1983.

2.  The RO denied the claim for service connection for a 
psychiatric disorder in June 1983 and notified the veteran of 
its decision in July 1983; he did not appeal.

3.  On September 16, 1991, the veteran petitioned the RO to 
reopen his claim for service connection for a psychiatric 
disorder, which he alleged was proximately due to or the 
result of his service-connected bilateral hearing loss and 
tinnitus; a statement was later received from a private 
osteopath, in April 1993, linking a psychiatric disorder to 
the bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for an effective date of September 16, 1991, for 
the award of disability compensation benefits for a service-
connected mood disorder have been met.  38 U.S.C.A. §§ 1110, 
5107, 5108, 5110, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
3.303, 3.400, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is entitled to an effective date 
much earlier than April 14, 1993, for the award of disability 
compensation benefits for his mood disorder.  He believes 
that he is entitled to benefits for this condition as 
early as 1976 because it was secondary to his bilateral 
hearing loss and tinnitus (which have March 10, 1976, 
effective dates) and because the Social Security 
Administration (SSA) also determined around that time that he 
was totally disabled and unemployable due to the severity of 
his psychiatric impairment.  He also alleges that there was 
medical evidence available in 1976 confirming that he was 
entitled to disability compensation benefits for a mood 
disorder, and that the evidence should have been obtained by 
VA coincident with the duty to assist him with his claim.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (1999) (to the same effect).  
Otherwise, in cases where the application was not filed until 
more than one year after service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.  However, when there has been 
a decision of the RO denying a claim of service connection, 
and the veteran did not appeal the decision within one year 
of notice of the denial, that denial becomes final and 
binding on him and any effective date set for disability 
compensation based on a later grant of the benefit will be 
the date of receipt of the reopened claim.  38 C.F.R. 
§§ 3.156, 3.400(r), 20.1103 (1999); see also Melton v. West, 
13 Vet. App. 442 (2000).

Here, the veteran clearly did not file a claim for service 
connection for a mood disorder (or for any other type of a 
psychiatric disorder) within one year after his discharge 
from the military in January 1964.  And despite his 
allegations to the contrary, the SSA determined in December 
1977 that he was not entitled to disability benefits and/or 
supplemental security income from that agency.  Also, 
although he later filed a claim with VA for a psychiatric 
disorder in March 1983, the RO denied his claim in June 1983 
and notified him of the decision in July 1983.  He did not 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  See 38 C.F.R. 
§ 20.1103.  Hence, by application of 38 C.F.R. § 3.400, 
an effective date set for any later grant of service 
connection could be no earlier than the date of receipt of 
the claim to reopen.  Such a claim to reopen was not received 
until September 16, 1991, when the veteran first raised the 
issue of an emotional problem (i.e., a mood disorder) due to 
his bilateral sensorineural hearing loss and tinnitus.  He 
thereafter continually prosecuted this claim until the RO 
granted service connection for the mood disorder secondary to 
these conditions.  Therefore, September 16, 1991, is the 
earliest date that may be set for the award of disability 
compensation benefits for the mood disorder.  38 C.F.R. 
§ 3.400(r).  

An effective date may be established earlier than September 
16, 1991, only if it is shown that the earlier denial (in 
June 1983) was clearly and unmistakably erroneous (CUE) or 
that a reopened claim was received at some earlier time.  The 
thrust of the veteran's contentions is that his mood disorder 
has always been a residual of his bilateral hearing loss and 
tinnitus (i.e., part and parcel of these conditions); 
however, his contentions are not sufficient to raise a claim 
of CUE.

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.

Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The veteran has 
not alleged CUE in the June 1983 rating decision with this 
degree of specificity required to overturn that decision-
such as by alleging that facts, as they were known at the 
time, were overlooked, or that the laws or regulations were 
misapplied.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  Rather, he essentially has only disagreed with the 
way the RO weighed the evidence, which is not sufficient to 
constitute CUE.  Id.

Although it was ultimately determined that the veteran was 
entitled to disability benefits for the mood disorder 
secondary to bilateral hearing loss and tinnitus, that 
decision was based primarily on a February 1993 statement 
from a private osteopath, Lonny Matlick, D.O., which was not 
actually received until April 1993.  Consequently, the 
veteran cannot in turn rely on that evidence as support for 
his allegation that an effective date earlier than September 
16, 1991, is warranted because a CUE claim must be based on 
the facts as they were known in June 1983, not subsequently.  
Id; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Meeks 
v. West, No. 99-7137 (Fed. Cir. June 27, 2000).  While 
subsequently received evidence may provide a basis for 
reopening a previously denied claim, it does not provide a 
basis for finding CUE in a prior denial.  Thus, the June 1983 
rating decision may not be impugned in the manner suggested 
by the veteran's contentions.

As for whether a claim to reopen was received earlier than 
September 16, 1991, the Board finds no evidence of there 
being such a claim.  The provisions of 38 U.S.C.A. § 5110 
(West 1991) refer to the date an "application" is received.  
"'Application' is not defined in the statute.  However, in 
the regulations, 'claim' and 'application' are considered 
equivalent and are defined broadly to include 'a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.'"  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  In this instance 
though, no such communication following the June 1983 denial 
was received until September 16, 1991.

Under some circumstances, the date of VA outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) 
(1999).  This may be done so long as a formal claim for 
compensation has previously been allowed, or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (1999).  Here, however, although it appears the 
veteran was receiving treatment from VA after the 1983 denial 
and well before the September 16, 1991 claim, the dates of 
any such treatment may not be construed as an informal claim 
to reopen because his claim for service connection had not 
yet been allowed.  Id.

The Board further notes that the veteran's allegations that 
VA did not comply with its "duty to assist" him with his 
claim in 1976 are totally without merit because he did not 
initially file a claim until several years later, in 1983.  
And since there was no claim in 1976, there obviously was no 
duty to assist.  See e.g., Simmons v. West, No. 98-354 (U.S. 
Vet. App. May 12, 2000); Morton v. West, 12 Vet. App. 477, 
485-86 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).


ORDER

An earlier effective date of September 16, 1991, for the 
award of disability compensation benefits for the mood 
disorder is granted, subject to the laws and regulations 
governing the payment of VA compensation.



REMAND

Since the veteran is alleging that the RO should have 
assigned an initial rating higher than 10 percent for his 
mood disorder after granting service connection for it, this 
claim must be considered in this context in light of a 
precedent decision of the Court, Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court indicated that 
decisions concerning the propriety of the initial rating 
assigned after granting service connection must also include 
consideration of whether the veteran is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe.  Id.  
The RO has not had an opportunity to consider his claim in 
accordance with the Fenderson decision, and should do so to 
avoid him being unduly prejudiced, particularly since a 
senior-level vocational rehabilitation counselor at the State 
of New Jersey Department of Labor indicated in a June 1998 
statement that she had known the veteran for approximately 18 
years, and that, in her capacity as his vocational 
rehabilitation counselor on various occasions during those 
years, she had observed that he was not able to maintain 
employment for any reasonable length of time as a result of 
the severity of his psychiatric impairment.  

As further support of this claim, the veteran also submitted 
a statement in August 1999 concerning a neurological 
evaluation that he underwent several years earlier, in 
November 1992.  The neurologist indicated that the veteran 
told him that he was not able to hold down a job, which, 
according to the neurologist, suggested that the difficulty 
in maintaining employment may have been related to the 
severity of the psychiatric impairment.  Consequently, the 
veteran should be reexamined by a VA psychiatrist to reassess 
the severity of the mood disorder, including insofar as 
determining whether it has been more severe at times since 
filing his claim, thereby warranting a "staged" rating, and 
so the evidence submitted in support of the claim since he 
was last examined by VA in April 1997 can be considered as it 
relates to this and the overall severity of the disability in 
general.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 
1 Vet. App. 121 (1991).

As to the claim for a rating higher than 0 percent for the 
bilateral hearing loss, the Board notes that, on May 11, 
1999, VA announced amendments to the criteria of the rating 
schedule governing the evaluation of diseases of the ear and 
other sense organs-to include disability from hearing loss.  
See 64 Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  The amended criteria became effective on June 
10, 1999.  Under the new criteria, when the pure tone 
thresholds at each of the four specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed.  
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  Because the 
results of the most recent VA audiometric evaluation in April 
1997 indicate that at several of these frequencies 
the veteran's pure tone thresholds were at least 55 decibels, 
this change might have an impact on the evaluation of his 
hearing loss.  At the least, the veteran should be notified 
of the changes and given an opportunity to present evidence 
and argue his case with the new criteria in mind.  

When, as here, the governing rating criteria change during 
the pendency of the appeal, VA must determine whether the 
former or revised criteria are "more favorable" to the 
veteran and apply that version, absent a contrary intent of 
Congress or the Secretary of VA.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO has not had an opportunity to consider 
the veteran's claim for a higher rating for his hearing loss 
under both the former and revised criteria, and such action 
is necessary-in the first instance-to avoid any prejudice 
to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
It also would be helpful in rating his disability under the 
revised criteria if he could undergo another hearing 
evaluation.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Further development of this case is also necessary because 
two additional claims are still pending, but are not 
currently before the Board.  See 38 C.F.R. § 20.200.  The 
veteran's representative pointed out in a January 1999 
statement that the veteran submitted a timely notice of 
disagreement (NOD) in November 1997 contesting the RO's July 
1997 decision denying his claims for service connection for 
PTSD and labyrinthitis, but that he had not received a 
statement of the case (SOC) concerning these claims.  Reading 
the veteran's November 1997 VA Form 9 very liberally, with 
the construction the representative argued in mind, the Board 
agrees that this may be viewed as a NOD, especially since 
these issues were specifically addressed in the July 1997 
rating decision.  In Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), the Court held that, where, as here, the 
veteran has submitted a valid NOD contesting the RO's denial 
of his claims, the Board must remand, and not refer, these 
claims to the RO for issuance of an appropriate SOC.  See 
also Godfrey v. Brown, 7 Vet. App. 398 (1995).  And once 
issued, he must be given an opportunity to perfect an appeal 
of these claims.  See 38 C.F.R. §§ 19.26, 19.29, 19.30, 
19.31, 19.32, 19.33, 19.34.

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his mood disorder-
including the extent that it affects his 
employability and whether there have been 
periods since filing his claim when the 
mood disorder was more severe than at 
others.  Findings necessary to apply both 
old and new rating criteria--38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 
(1999)-should be made.  

2.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
bilateral hearing loss.  The report of 
the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints, 
and all pertinent clinical findings and 
tests should be performed.

It is imperative that the psychiatric and 
audiological examiners review the 
evidence in the claims folders, including 
a complete copy of this REMAND.  And they 
must set forth the rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record in typewritten reports.

3.  The RO should review the examination 
reports to determine if they are in 
compliance with the directives of this 
remand.  If not, they should be returned, 
along with the claims folders for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  The RO should issue a SOC in response 
to the veteran's November 1997 NOD with 
the denials of service connection for 
PTSD and labyrinthitis.  And if, and only 
if, he files a timely substantive appeal, 
should these issues be returned to the 
Board for appellate consideration.

5.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claims for an initial rating 
higher than 10 percent for his mood 
disorder, in accordance with Fenderson, 
and for a rating higher than 0 percent 
for his bilateral hearing loss.  The RO 
must base its decision concerning these 
claims on consideration of both the 
former and revised criteria, and all of 
the pertinent evidence on file, including 
that added to the record since the 
issuance of the last supplemental 
statement of the case (SSOC) and as a 
result of the above-requested 
development.

6.  If the claims for higher ratings for 
the mood disorder and bilateral hearing 
loss continue to be denied, then the 
veteran and his representative should be 
furnished a SSOC and given an opportunity 
to submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether any benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



